DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, US Pg. Pub. No. (2018/0074490) referred to hereinafter as Park in view of Hassan et al., US Pg. Pub. No. (2010/0305779) referred to hereinafter as Hassan.
As per claims 1-2, Park teaches a remote driving managing apparatus comprising: a request information receiving unit configured to receive, from a communication terminal of a user of a vehicle, request information for requesting for remote driving of the vehicle (see at least abstract, summary, Para 69-71); a determining unit configured to associate the vehicle with a user of a remote driving apparatus that is to remotely drive the vehicle based on the request information (see at least abstract, summary, Para 40, 43, 44).  Park does not expressly teach a key data generating unit configured to generate, based on vehicle identification information for identifying the vehicle, key data for enabling to remotely drive the vehicle via a remote driving apparatus of a user who is associated with the vehicle by the determining unit; and a key data sending unit configured to send the 
However Hassan teaches a key data generating unit configured to generate, based on vehicle identification information for identifying the vehicle, key data for enabling to remotely drive the vehicle via a remote driving apparatus of a user who is associated with the vehicle by the determining unit (see at least abstract, summary, Para 60-66); and a key data sending unit configured to send the key data to a communication terminal of the user who is associated with the vehicle by the determining unit (see at least abstract, summary, Para 98, 60-66).  It would have been obvious to one of ordinary skill in the art at before the filing date of the invention to incorporate the teachings of Hassen into the disclosure of Park in order to provide the user with the convenience and desired remote control vehicle functions.
As per claims 15-17, the limitations of claims 15-17 are similar to the limitations of claims 1-2, therefore they are rejected based on the same rationale.

Claim 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hassan in further view of Longo et al., Us Pg. Pub. No. (2019/0228367) referred to hereinafter as Longo

As per claim 3, Park in view of Hassan do not expressly teach the limitation of claim 3, However Longo teaches a remote driving managing apparatus according to claim 1, comprising an attribute information acquiring unit configured to acquire attribute information of the user of the vehicle and attribute information of the user of the remote 


As per claim 4, Park in view of Hassan do not expressly teach the limitation of claim 4, However Longo teaches a remote driving managing apparatus according to claim 3, wherein the attribute information of the user of the vehicle includes an age of the user of the vehicle, the attribute information of the user of the remote driving apparatus includes an age of the user of the remote driving apparatus, and the determining unit selects the user of the remote driving apparatus whose age matches the age of the user of the vehicle (see at least abstract, summary, Para 5, 20, 36).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teachings of Longo into the disclosure of Park in view of Hassan in order to provide the user with a system capable of generating and matching profiles of users.

As per claim 5, Park in view of Hassan do not expressly teach the limitation of claim 5, However Longo teaches a remote driving managing apparatus according to claim 3, wherein the attribute information of the user of the vehicle includes a gender of the user of the vehicle, the attribute information of the user of the remote driving apparatus includes a gender of the user of the remote driving apparatus, and the determining unit selects the user of the remote driving apparatus whose age matches an age of the user of the vehicle (see at least abstract, summary, Para 5, 20, 36).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teachings of Longo into the disclosure of Park in view of Hassan in order to provide the user with a system capable of generating and matching profiles of users.

As per claim 6, Park in view of Hassan do not expressly teach the limitation of claim 6, However Longo teaches a remote driving managing apparatus according to claim 

As per claim 7, Park in view of Hassan do not expressly teach the limitation of claim 7, However Longo teaches a remote driving managing apparatus according to claim 6, wherein the driving style indicates at least any one of a driving speed tendency, a tendency of a number of times of acceleration/deceleration, a bypath utilization tendency and a side trip tendency (see at least abstract, summary, Para 7, 9, 11, 21-23).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teachings of Longo into the disclosure of Park in view of Hassan in order to provide the user with a system capable of generating and matching profiles of users.

As per claim 8, Park in view of Hassan do not expressly teach the limitation of claim 8, However Longo teaches a remote driving managing apparatus according to claim 3, wherein the attribute information of the user of the vehicle includes a driving history of the user of the vehicle, the attribute information of the user of the remote driving apparatus includes a driving history of the user of the remote driving apparatus, and the determining unit selects the user of the remote driving apparatus whose driving history matches the driving history of the user of the vehicle, or the user of the remote driving apparatus whose driving history is similar to the driving history of the user of the vehicle (see at least abstract, summary, Para 19, 24, 37, 77).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teachings of Longo into the disclosure of Park in view of Hassan in order to provide the user with a system capable of generating and matching profiles of users.

As per claim 9, Park in view of Hassan do not expressly teach the limitation of claim 9, However Longo teaches a remote driving managing apparatus according to claim 8, wherein the driving history includes at least any one of a history of an area in which a vehicle is driven and travels, a history of a time period during which a vehicle is driven and travels, and a history of a destination to which a vehicle is driven and moved (see at least abstract, summary, Para 19, 24, 77).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teachings of Longo into the disclosure of Park in view of Hassan in order to provide the user with a system capable of generating and matching profiles of users.

As per claim 10, Park in view of Hassan do not expressly teach the limitation of claim 10, However Longo teaches a remote driving managing apparatus according to claim 3, comprising an attribute indication receiving unit configured to receive an indication of an attribute information type, wherein the determining unit selects the user who remotely drives the vehicle based on the indicated attribute type that is included in the attribute information of the user of the vehicle, and the indicated attribute type that is included in the attribute information of the user of the remote driving apparatus (see at least abstract, summary, Para 11, 21-23).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teachings of Longo into the disclosure of Park in view of Hassan in order to provide the user with a system capable of generating and matching profiles of users.

As per claim 11, Park in view of Hassan do not expressly teach the limitation of claim 11, However Longo teaches a remote driving managing apparatus according to claim 1, wherein the remote driving apparatus is a remote driving vehicle that has a function of remotely driving the vehicle, the remote driving managing apparatus comprises a vehicle information acquiring unit configured to acquire first vehicle information that is information of the vehicle, and second vehicle information that is 

As per claim 12, Park in view of Hassan do not expressly teach the limitation of claim 12, However Longo teaches remote driving managing apparatus according to claim 11, wherein the first vehicle information includes a vehicle name of the vehicle, the second vehicle information includes a vehicle name of the remote driving vehicle, and the determining unit selects a user of the remote driving vehicle with a vehicle name having a higher matching degree with the vehicle name of the vehicle than a predetermined threshold (see at least abstract, summary, Para 11, 21-23, 19, 24, 77).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teachings of Longo into the disclosure of Park in view of Hassan in order to provide the user with a system capable of generating and matching profiles of users.

As per claim 13, Park in view of Hassan do not expressly teach the limitation of claim 13, However Longo teaches a remote driving managing apparatus according to claim 12, wherein the first vehicle information includes a vehicle name of the vehicle and a specification of the vehicle, the second vehicle information includes a vehicle name of the remote driving vehicle and a specification of the remote driving vehicle, and the determining unit selects a user of the remote driving vehicle based on a matching degree between the specification of the vehicle and a specification of each remote driving vehicle selected based on the vehicle name of the vehicle (see at least abstract, summary, Para 11, 21-23).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teachings of Longo into the disclosure of Park in view of Hassan in order to provide the user with a system capable of generating and matching profiles of users.

As per claim 14, Park in view of Hassan do not expressly teach the limitation of claim 14, However Longo teaches a remote driving managing apparatus according to claim 11, wherein the first vehicle information includes equipment information that 
As per claims 15-17, the limitations of claims 15-17 are similar to the limitations of claims 1-14, therefore they are rejected based on the same rationale.
Conclusion
Please refer to form 892 for cited references.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665